                   Case 1:20-cr-00314-GHW Document 28 Filed 08/18/20 Page 1 of 1




                                                      August 14, 2020       USDC SDNY
                                                                            DOCUMENT
          VIA ECF                                                           ELECTRONICALLY FILED
          Honorable Gregory H. Woods                                        DOC #:
          United States District Court                                      DATE FILED: 8/18/2020
          Southern District of New York
          500 Pearl Street                                        MEMORANDUM ENDORSED
          New York, New York 10007

                 Re: United States v. Ethan Melzer,
                     20 Cr 314 (GHW)

          Dear Judge Woods:

                 I write, with the consent of the government, to request that Mr. Melzer’s
          conference be held remotely rather than in person. The reason for the request is
          two-fold. First, for health and childcare reasons, I am not able to appear in court in
          person at present. Second, given current Bureau of Prison protocols, Mr. Melzer
          would have to be quarantined again for 21 days if he is brought to court for the
          conference. The quarantine process is onerous and would impede Mr. Melzer’s
          ability to communicate with others and to review his discovery via computer.
          Accordingly, I request that the conference be held remotely, rather than in person.

                 I believe that the Bureau of Prisons requires a week or two advanced notice
          to schedule a video appearance. As a result, it may be necessary to adjourn the
          conference in order to hold a remote appearance. If that is necessary, I consent to
          the exclusion of time until the new conference date and per the Court’s individual
          rules, I have attached a proposed order excluding time. The additional time is
          necessary in order to allow the defense to continue to review discovery, to allow
          negotiations between the parties and to allow a conference to be scheduled at a time
          convenient to the parties and the Court.

                 Thank you for your consideration of this request.
Application granted. The conference scheduled for
                                                      Respectfully submitted,
August 20, 2020 is adjourned to August 31, 2020 at
                                                      /s/
9:00 a.m. and will be conducted via remote means
                                                      Jennifer E. Willis
through CourtCall. An order excluding time under
                                                      Jonathan Marvinny
the Speedy Trial Act will be entered separately.
                                                      Assistant Federal Defender
                                                      (212) 417-8743 / (917) 572-5792
SO ORDERED
        .
Dated: August 18, 2020
New York, New York
                          _____________________________________
                                 GREGORY H. WOODS
                                United States District Judge
